Title: The Baron von Thulemeier to the American Commissioners, 3 May 1785
From: Thulemeier, Friedrich Wilhelm, Baron von
To: American Commissioners


          
            Messieurs,
            à la Haye le 3 Mai 1785.
          
          Les ordres du Roi que je viens de recevoir, me mettent à même de vous fournir, Messieurs, les éclaircissemens que Vous m’avez demandés par la lettre dont Vous m’avez honoré en date du 14. de Mars de l’année courrante. Sa Majesté veut bien agréer l’Article 19. tel qu’il a été minuté en dernier lieu: “que les vaisseaux armés de l’une des deux nations pourront entrer avec les prises faites sur leurs ennemis dans les ports de l’autre, en ressortir librement, ou les y vendre.”
          Elle se flatte que les Etats-Unis de l’Amérique apprécieront cette condescendance, et y reconnoîtront le desir de Sa Majesté de Leur donner des preuves de Son Amitié, d’autant plus qu’Elle ne fait point équiper des vaisseaux en course, et que Ses Sujets ne sont par consequent pas dans le cas de faire des prises sur mer.
          Le Roi se prête également à laisser subsister la clause ajoutée à l’Article 19, “que tout vaisseau qui aura fait des prises sur les Sujets de Sa Majesté Très Chrêtienne ne sauroit trouver un asile dans les ports ou havres des Etats-Unis.”
          Sa Majesté consent aussi que l’Article 4. du Traité soit minuté ainsi que Messieurs les Plénipotentiares Américains me l’ont proposé par la lettre ci-dessus mentionnée, hormis qu’on rétablira les mots de Sujets et Citoyens qui se trouvoient dans le Contre-Projet, au lieu personnes ou de tous et un chacun; et qu’on omettra le passage: “que le présent Article ne dérogera point aux loix de la Ville de Königsberg, qui défendent le commerce entre Etrangers dans l’enceinte de sa jurisdiction”; le droit d’étape de la Ville de Königsberg n’ayant été allégué que comme un exemple pour servir d’éclaircissement, et pour faire sentir la nécessité de la clause générale des Articles 2. et 3. “se soumettant néanmoins aux loix et usages y établis,[”] &ca. 
          
          Je me félicite de pouvoir regarder la négotiation que j’ai eu l’avantage de traiter avec Vous, Messieurs, à peu près comme terminée. Les Etats-Unis de l’Amérique envisageront certainement l’empressement avec lequel le Roi souscrit aux différentes altérations du Projet du Traité de Commerce, comme un nouveau motif de protéger et favoriser le négoce et les liaisons que les Sujets de Sa Majesté formeront avec les Citoyens de la République. Il ne me reste que de Vous proposer, Messieurs, s’il ne conviendroit point de faire mettre au net le Traité même, afin que muni de notre Signature en conformité des pleinpouvoirs qui se trouvent entre nos mains, il puisse être échangé avec les formes usitées.
          J’ai l’honneur d’être avec la considération la plus distinguée / Messieurs, / Vôtre très humble et très obéissant Serviteur
          
            de Thulemeier
          
         
          TRANSLATION
          
            Sirs
            The Hague, 3 May 1785
          
          The king’s orders, which I have just received, offer me the chance to provide you, sirs, with the clarifications for which you asked me in the letter with which you honored me dated 14 March of the present year. His Majesty is willing to agree upon Article 19 in the way it was last composed: “that the armed vessels of one of the two nations will be allowed to enter the ports of the other with the prizes taken from their enemies, leave again freely, or sell them there.”
          His Majesty flatters himself in believing that the United States of America will appreciate this deference, and will recognize in his gesture His Majesty’s desire to give them signs of his friendship, insomuch as His Majesty is not having any vessels armed for battle and as his subjects are consequently not in a position to take prizes at sea.
          The king also accedes to keeping in the clause added to Article 19: “that no vessel which shall have made prizes on the subjects of His Most Christian Majesty shall have asylum in the ports or havens of the United States.”
          His Majesty also consents that Article 4 of the treaty be drafted in the form proposed to me by the American plenipotentiaries in the aforementioned letter, except that the words subjects and citizens shall be restored which had been in the counter-draft, in lieu of persons and one and all, and that the following passage shall be omitted: “that the present article will not infringe upon the laws of the city of Königsberg, which defend commerce between foreigners within the limits of its jurisdiction”; the law of intermediation of the city of Königsberg having been cited only as an example for the purpose of clarification, and to make felt the necessity of the general clause of Articles 2 and 3: “deferring nonetheless to the laws and customs there established,” etc.
          I am proud to be able to consider the negotiation which I had the gratification to treat with you, sirs, as more or less complete. The United States of America will certainly recognize the eagerness with which the king subscribes to the different alterations of the draft of the treaty of commerce, as a new inducement to protect and promote the trade and liaisons which the subjects of His Majesty will develop with the citizens of the republic. It only remains for me to ask you, sirs, whether it would not be agreeable to have the treaty itself drawn up, so that, ratified by our signature in conformity with the authority invested in our hands, it may be exchanged in accordance with the proper forms.
          With the most distinguished consideration, I have the honor to be, sirs, your most humble and most obedient servant
          
            de Thulemeier
          
        